Citation Nr: 1514091	
Decision Date: 04/01/15    Archive Date: 04/09/15  

DOCKET NO.  09-44 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression. 

3.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 25, 1979 to February 14, 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2007, the RO denied entitlement to service connection for depression, posttraumatic stress disorder (PTSD), and schizophrenia. In August 2008, the RO denied entitlement to service connection for asthma and COPD.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2014.  A copy of the transcript has been associated with the record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ('It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.') A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim). The Veteran initially filed a claim of service connection for depression and schizophrenia. However, as she is also claiming an in-service sexual assault, the Board has re-characterized the issue to include PTSD as indicated on the title page, in order to ensure full development of her claim.

The case was remanded by the Board in October 2014.  Subsequent to this remand, the Board has noted that the Veteran's claims for entitlement to service connection for schizophrenia and depression were denied in a prior final June 2007 rating decision.  As such, the Board has characterized the issue on appeal as a petition to reopen these claims.  As the Board reopens the claims herein, there is no disadvantage to the Veteran in doing so.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression and entitlement to service connection for a respiratory disorder, to include asthma and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for schizophrenia and depression in a June 2007 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2. Since the June 2007 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2007 rating decision denying service connection for schizophrenia and depression is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Because evidence received since June 2007 is new and material, the claim of service connection for schizophrenia and depression. 38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied." Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim." Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim." Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO denied the claim in June 2007, noting that service connection for depression and schizophrenia was denied since the conditions were not incurred in or caused by service.  Service treatment records were void of complaints, treatment or a diagnosis of depression or schizophrenia in service.  The RO indicated that the Veteran had denied depression at her separation examination in January 1980.  The Veteran had been sent a letter in December 2006, asking her to provide evidence showing your depression or schizophrenia had existed from military service.  The RO stated that the Veteran had failed to provide the requested information.  With regard to her claim for entitlement to service connection for PTSD, the RO noted that the Veteran did not respond to the December 2006 letter asking her to complete the PTSD questionnaire, provide reports of private physicians, if any, who had treated her for this condition since discharge, to include clinical findings and a diagnosis, and to tell us if you have been treated at a VA medical facility for the claimed condition.  As she did not provide the evidence requested and no response was received, service connection for PTSD was denied.

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since June 2007, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has now asserted that she was raped in service and became pregnant as a result.  Service treatment records reflect that she was pregnant when discharged from active duty.  As noted above, the credibility of lay evidence is presumed when adjudicating petitions to reopen a claim.  These statements were not part of the record when the June 2007 rating decision was adjudicated.  In addition, these statements, when considered with the evidence already of record, are material in that it directly addresses the reason the claim was previously denied on the last adjudication in June 2007.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a psychiatric disorder, to include depression and schizophrenia.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include schizophrenia and depression, the appeal to this extent is allowed.


REMAND

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the Veteran's reopened claim for entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression, the Veteran was provided with a VA examination in December 2014.  The examiner opined that it is this writer's opinion that it was less likely than not any diagnosed psychiatric disorder(s) was causally related to any event, injury, or disease during service.  However, the Board's remand instructions were for the examiner to opine as to whether the evidence of record clearly and unmistakably reflected that any diagnosed psychiatric disorder(s) existed prior to service, and if so, whether the evidence clearly and unmistakably reflected that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.  If the answer to these questions was negative, the examiner was then to provide an opinion as to whether the Veteran's psychiatric disorder was etiologically related to service or manifested within one year.  As it does not appear that the examiner ever provided an opinion as to whether any psychiatric disorder preexisted service or was aggravated during service, an addendum is necessary in order to obtain this opinion.

In terms of the Veteran's claim for entitlement to service connection for a respiratory disorder, to include asthma and COPD, the Veteran was provided with a VA examination in December 2014.  For the following reasons, the Board finds that this examination is inadequate.  Initially, the Board notes that the examiner stated that he had reviewed the medical evidence of record to determine whether it reflected follow-up care for the Veteran's respiratory disorders since service.  He found that such follow-up care for any condition that is alleged as incurred in service consequent to events and/or environmental hazard exposure is required to properly substantiate any current and related claim by Veteran that her alleged respiratory disease is in fact verifiable by adequate competent medical evidence supportive of her claim.  In this case, the Veteran has contended that she has had breathing problems since service.  The examiner acknowledged these statements, but appeared to discount them because there were no ongoing medical records showing treatment for a respiratory disorder since service.  However, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).    

In addition, the Board notes that a portion of the December 2014 opinion appears to refer to another Veteran.  Specifically, the examiner discussed whether a Veteran's Adenocarcinoma of Lung condition was incurred in or caused by exposure to environmental hazards associated with active military service as a Jet Engine Mechanic from 1955-1958.  As this information is not relevant to the Veteran's claim, it calls into question the veracity of the opinion provided.  
The Board also notes that the December 2014 is somewhat unclear, as the examiner first noted that the Veteran was first diagnosed with Asthma in April 2007, and with COPD in May 2011.  The examiner stated that the lack of follow-up care between service and the diagnoses of these disorders, strongly suggested and/or confirmed that no evidence exists to show any nexus, link or connection for a chronic nor disabling "service related" asthma or COPD condition.   Here, the examiner finds that due to the time period between service and the diagnosis of these disorders, they were unrelated.  However, the examiner then determines that the Veteran's unedited and freely given history alone confirms any respiratory condition she currently alleges was undisputedly pre-existing and definitely NOT aggravated by her very short tour of active duty.  Here, the examiner finds that her respiratory disorders preexisted service.  Such internal inconsistencies render the opinion inadequate. 
As such, on remand, another opinion should be obtained by an examiner other than the one who provided the December 2014 respiratory examination.  As the Veteran has now contended that she began having breathing problems prior to service, the examiner should be asked to determine whether the Veteran's respiratory disorders preexisted service, were aggravated by service, or are etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion by an appropriated specialist to determine the etiology of all psychiatric disorders diagnosed. If further examination is required to provide the requested opinion, schedule such an examination with Veteran.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following

a) Does the evidence clearly and unmistakably show that any psychiatric disorder(s) which you have diagnosed existed prior to service?

b) If the answer is yes, does the evidence clearly and unmistakably show that the diagnosed psychiatric disorder(s) was(were) not permanently worsened during service beyond the natural progression of the disorder.

c) If the answer is no:

i) Does the evidence show that any diagnosed psychiatric disorder(s) began within one year of the Veteran's separation from active service in February 1980?

ii) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed psychiatric disorder(s) is(are) otherwise causally related to any event, injury, or disease during service, to include her reported rape and subsequent pregnancy?

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. Obtain an opinion from an appropriate specialist who has not previously reviewed the Veteran's claim to determine the etiology of asthma and COPD. If further examination is required to provide the requested opinion, schedule such an examination with Veteran.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following

a) Does the evidence clearly and unmistakably show that asthma and COPD existed prior to service?

b) If the answer is yes, does the evidence clearly and unmistakably show that asthma and COPD was(were) not permanently worsened during service beyond the natural progression of the disorder.

c) If the answer is no, is it at least as likely as not (i.e., a 50 percent probability or greater) that any asthma and COPD is(are) otherwise causally related to any event, injury, or disease during service?

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for asthma and COPD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


